Citation Nr: 0422506	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  98-11 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Service connection for skin rash (diagnosed as tinea 
cruris and seborrheic dermatitis) due to undiagnosed illness. 

2.  Service connection for headaches due to undiagnosed 
illness. 

3.  Service connection for hypertension due to undiagnosed 
illness. 

4.  Service connection for stomach ulcers (diagnosed as 
gastroesophageal reflux disease and gastric ulcer) due to 
undiagnosed illness. 

5.  Service connection for leg cramps due to undiagnosed 
illness. 

6.  Service connection for a disability of the feet 
(diagnosed as degenerative joint disease and bunions) due to 
undiagnosed illness. 

7.  Service connection for colon problems (diagnosed as cecal 
villous adenoma) due to undiagnosed illness. 

8.  Service connection for joint pains of shoulders and arms 
and generalized body pain and weakness due to undiagnosed 
illness.    


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to May 
1972, and from October 1990 to April 1991.  He had additional 
intervening service (active and inactive duty for training) 
in the Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by Department of Veterans Affairs (VA) 
Regional Offices (RO's) in Nashville, Tennessee and Little 
Rock, Arkansas, which denied all the conditions, claimed to 
be due to an undiagnosed illness.  

Service connection for headaches, a disability of the feet, 
and leg cramps was previously denied by the RO in a May 1992 
rating decision.  In July 1994 the RO denied service 
connection for a disability of the shoulder and arms, 
cardiovascular disease including hypertension, and a skin 
disorder (claimed as a rash), and denied applications to 
reopen claims for service connection for headaches, a 
disability of the feet, and leg cramps.  The veteran was 
informed of these rating decisions.  He did not timely appeal 
any of the listed issues except for the July 1994 denial of 
his application to reopen the claim for service connection 
for a disability of the feet.  The RO issued a statement of 
the case on this issue in April 1996.  The veteran did not 
timely perfect his appeal of the issue pertaining to service 
connection for a disability of the feet.  

The current claims for service connection are all based on 
the claimed disabilities being due to an undiagnosed illness.  
The Nashville RO originally denied the claims on this basis 
in April 1996.  Correspondence regarding these issues was 
regularly received in the year following this decision; this 
continual communication is construed as a timely notice of 
disagreement with the denial of the claims for service 
connection for disabilities due to undiagnosed illness.  (The 
veteran's claims file was transferred during this period from 
the RO in Nashville to the current agency of original 
jurisdiction (AOJ), the RO in Little Rock.)  

The current claims for service connection were considered by 
the RO under the presumptions pertaining to undiagnosed 
illness in Persian Gulf War veterans.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  Because these provide a new basis 
of entitlement, the claims are considered new claims.  See 
Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd 17 F.3d 368 
(Fed Cir. 1994); McCay v. Brown, 9 Vet. App. 183 (1996).  As 
is appropriate with new claims, the RO has also conducted a 
complete de novo review on a direct basis as well.  Given the 
intertwined nature of the veteran's contentions that the 
disabilities are: 1.) subject to the presumptions pertaining 
to undiagnosed illness and 2.)  meet the criteria for service 
connection without such presumptions, the Board is 
considering the claims without regard to the 1992 and 1996 RO 
decisions.  That is, the Board is considering a more expanded 
theory of service connection that requires a de novo 
consideration of direct service connection, as well as 
consideration of special legal presumptions pertaining to 
disabilities that are due to undiagnosed illness.  The RO 
substantively considered the more expanded theory of service 
connection in the June 1998 statement of the case and the 
subsequent supplemental statements of the case.  The veteran 
is not prejudiced by such action, as he is provided broader 
review of his claims, and the circumstances of this appeal 
present an exception to the holding in Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

The issues of service connection for skin rash (diagnosed as 
tinea cruris and seborrheic dermatitis), headaches, 
hypertension, stomach ulcers (diagnosed as gastroesophageal 
reflux disease and gastric ulcer), leg cramps, colon problems 
(diagnosed as cecal villous adenoma), and joint pains of 
shoulders and arms and generalized body pain and weakness, 
all of which are claimed due to undiagnosed illness, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

Pre-existing bunions of feet became more severe during 
service and arthritis of the great toes was first shown in 
the first year following service.


CONCLUSION OF LAW

Bunions of the feet and degenerative joint disease of the 
great toes were incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1110; 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), the 
VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, the VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), the VA stated that the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have not been satisfied, the regulatory provisions 
likewise are not satisfied.  In this case, the veteran was 
never specifically informed of the provisions of the VCAA as 
it pertained to his claim for service connection for 
disabilities claimed as due to undiagnosed illness.  However 
as it is possible at this time to grant the veteran the full 
benefit of his claim for service connection for a disability 
of the feet and he is not prejudiced by this action, the 
Board will address this issue without regard to whether the 
VCAA has been fully addressed by the RO. 

At his August 1998 hearing, the veteran testified that his 
feet became symptomatic during the Persian Gulf War.  He and 
his wife described problems he had had since his return from 
the Persian Gulf War.  The veteran does not contend nor does 
the evidence suggest that a disability of the feet is related 
to his first (1970-1972) period of service.

A review of the evidence shows that a periodic National Guard 
examination in March 1988, noted bilateral hallux valgus.  In 
April 1991, he complained of bilateral foot pain, and 
examination showed tenderness on palpation.  The impression 
was bunions on medial aspect of both feet.  

On an October 1991 VA examination, the veteran reported that 
his feet hurt from his service in Saudi Arabia and that they 
continued to be sore.  X-rays showed mild degenerative joint 
disease of both great toes.  An October 1995 VA examination 
also diagnosed bunions of the feet and mild degenerative 
joint disease.  

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

Where the veteran had active service of 90 days or more, and 
a listed disease (including degenerative arthritis) becomes 
manifest to a compensable degree within the year after such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even thought there is no 
evidence of such disease during such service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309; Splane v. West 216 F. 3d 1058 Fed. Cir. 
2000) (noting this presumption applies to service aggravation 
of a pre-service condition, not just to service incurrence).

In this case, the testimony of the veteran and his wife, the 
foot symptoms noted in service in April 1991, and the 
findings of degenerative arthritis in the first year after 
service, present at least a relative equipoise in the 
evidence as to: 1) whether his preexisting foot deformities 
became more severe (aggravated) during his Persian Gulf War 
service, and 2.) whether degenerative arthritis of the first 
great toe first became manifest to a compensable degree 
within the first year after service.  Thus service connection 
for bunions of the feet with degenerative arthritis of the 
great toes is warranted.  The benefit-of-the-doubt rule, 38 
U.S.C.A. § 5107(b), has been applied in making this decision.


ORDER

Service connection for bunions of the feet with degenerative 
arthritis of the great toes is granted.


REMAND

With regard to the other issues on appeal, The Board finds 
that the RO must address VCAA deficiencies.

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the veteran has not been 
notified of the information and evidence necessary to 
substantiate his claims, and which party is responsible for 
attempting to obtain any such information or evidence.  Until 
the veteran is provided notice as to what information and 
evidence is needed to substantiate his claims, it is not 
possible to demonstrate either that there is no possible 
information or evidence that could be obtained to 
substantiate the veteran's claims or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating this claim.  See 38 U.S.C.A. 
§ 5103A(a)(2).

Accordingly, this case is hereby REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

1.  The RO should ensure that the 
notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied.  This 
includes notifying the appellant 
(1) of the information and evidence 
not of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his 
possession that pertains to his 
claim.

2.  The RO should re-adjudicate the 
veteran's claim in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case.  If the benefit sought on 
appeal remains denied, the veteran 
and his representative should be 
furnished a SSOC and be given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



